Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-4 and 7-12 of C. Nelson et al., US 16/763,656 (Nov. 1, 2018) are pending, under examination and stand rejected.  

Withdrawal Objections

Objection to the drawings according to 37 CFR 1.84 (u): “[w]here only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear" is withdrawn in view of Applicant’s submission and comment.  Objections to the specification in this regard are withdrawn in view of Applicant’s amendments.  

Objection to the disclosure on the grounds that definition of the Reynold’s number in which Dp in Example 1 is inconsistent with the definition set forth in the specification body is withdrawn in view of Applicant’s amendment and comment.  

Objection to the disclosure on the grounds that the specification sets forth a series of examples (Page 17, line 4-page 20, end of table) in which the Reynold’s number is varied, however no guidance is provided as to what parameter(s) is (are) changed to effect the change in Reynold’s number is withdrawn for the following reasons.  The underlying grounds are properly analyzed pursuant to § 112, not as an objection.  Objection is therefore withdrawn.  Applicant’s argues that the Reynold's number is varied by the parameters of Equation 1, such as the axial linear velocity ([Symbol font/0x6D]z) and the diameter of flow path (Dp).  This argument need not be considered in view of withdrawl of the objection.  

Withdrawal Rejections § 112

Rejection of claims 1-4 and 7-12 under 35 U.S.C. 112(b) on the grounds that the claim 1 recites the phrases “an acid value” and “a hydrogenation product” in line 7 renders the claim indefinite since it raises the question as to what other unspecified and undefined instances of that feature are encompassed by the claim is withdrawn in view of Applicant’s amendment and comment. 

Rejection of claims 1-4 and 7-12 under 35 U.S.C. 112(b) as being indefinite on the grounds that the specification sets forth of the Reynold’s number in which Dp is inconsistent with that of Example 1 is withdrawn in view of Applicant’s amendments and comment.  

Rejection of claims 1-4 and 7-12under 35 U.S.C. 112(b) on the grounds that claims 1-10 recite the phrase “phthalate compound”, which does not have an art-recognized definition and the specification has not defined its scope to allow a clear understanding is withdrawn in view of Applicant’s amendment and comment. 

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1-4 and 7-12 under AIA  35 U.S.C. 103 as being unpatentable over T. Reine et al., US 8,946,467 (2015) (“Reine”) in view of H. Henry et a.,  Industrial & Engineering Chemistry  Process Design and Development, 328-334 (1973) (“Henry”) is withdrawn because Henry does not provide motivation to one of ordinary skill in the art to apply a “Reynold's number of the liquid-phase raw material is 1 to 100” to the process of Reine so as to arrive at the instant claims.  .

Reign discloses a process for the liquid phase hydrogenation of phthalates to cyclohexanoates.  Reine at col. 2, lines 39-50.  In Example 1, Reine discloses the hydrogenation of diisononyl phthalate (DINP) (which is a phthalate falling within the scope of instant claim 1) by introducing a gas phase hydrogen feed and a liquid phase DINP fee 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Reine does not disclose the Reynold’s number at which the hydrogenation was performed nor any of the parameters necessary for one of skill in the art to calculate the Reynold’s number.  As such, Reynold’s at least fails to disclose the instant claim 1 limitation of “the Reynold's number of the liquid-phase raw material is 1 to 100”.  

Henry discloses derivation of a model for trickle-bed catalytic hydroprocessing reactors relating to catalyst activity at a fixed temperature and pressure, and parameters such as liquid superficial mass velocity, liquid space velocity, catalyst bed length, and catalyst size and application to a series of pilot plant hydrocracking and aromatic hydrogenation reactions to test the model.  Henry at Abstract.  As cited in the previous Office action Henry discloses that:

For a Reynolds number of 10 at typical bench-scale reactor conditions, Peclet numbers of the order of 0.2 have been observed by Hochman and Effron (1969) and others. At a high conversion level of 90% and for Vie-in. catalyst particles, then the reactor must be longer than 14 in. for freedom from backmixing. Where reactor dimensions are known, the data used to test the model in this paper were from reactors more than 14 in. in length and thus it can be assumed that axial dispersion was not a significant parameter in the analysis of results.

Henry at page 329, col. 1.  However, this excerpt from Henry does not appear to have any relevance to the model studied by Henry (or the instant claims); rather it is a discussion of Hochman and Effron (1969)’s study involving cocurrent trickle flow in a 6-inch diameter column packed with glass beads using N2 and MeOH.  See, J Hochman et al., 8 Industrial & Engineering Chemistry Fundamentals, 63-71 (1969).  Henry further discloses that

It has been suggested that eq 13 applies over the Reynolds number range 10 < Re < 600.  For Re < 10, the experimental results fall below the theoretical line due to magnified experimental error and poor wetting while for Re > 600 the data fall above the theoretical line due to the inertia effects on the flow pattern not considered in the derivation of eq 13. Thus, the increased values of the exponent on the Reynolds number as determined by empirical curve fit of data may be a result of including holdup for Reynolds number not in the 10-600 range.  

. . .
Practical limits exist for the application of eq 16. As mentioned previously, operation at Reynolds number significantly less than 10 will produce poor wetting. Selection of a low reactor to catalyst diameter ratio will result in liquid maldistribution

Henry at page 330, cols.1- 2.  In these excerpts, Henry appears to be providing background (prior art) discussion not be relevant to the process of the instant claims.  At page 332, col. 2, Henry discusses hydrogenation of aromatic hydrocarbons but presents no direct application of the Reynold’s number nor hydrogenates products similar to the instantly claimed phthalates.  In summary, Henry does not provide motivation to one of ordinary skill in the art to apply a “Reynold's number of the liquid-phase raw material is 1 to 100” to the process of Reine so as to arrive at the instant claims.  

Applicant’s Argument

Applicant additional arguments, based on somewhat different grounds than discussed above, are not addressed in view of withdrawal of the rejection.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).   The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Reynold’s Number with Respect to Flow of “introducing . . . liquid phase raw material include phthalate compound into a reactor”

Claims 1-4 and 7-12 are rejected pursuant to 35 U.S.C. 112(b), as indefinite because the scope of the following claim 1 phrase:

“introducing . . . liquid phase raw material include phthalate compound into a reactor . . . the Reynold's number of the liquid-phase raw material is 1 to 100”

is ambiguous as to which flow path the claimed “Reynold’s number” references.  This grounds of rejection is necessitated by Applicant’s amendment.  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The instant specification teaches that the Reynold's number is a value used to determine whether a flow in a pipe is a laminar flow or a turbulent flow. When the Reynold's number is about 2000 or less, it is determined to be the laminar flow, and when the Reynold's number is more than 2000, it is determined to be the turbulent flow.  Specification at page 10, lines 5-10.  As such, by recitation of “the Reynold's number of the liquid-phase raw material is 1 to 100”, instant claim 1 must necessarily include a flow rate and an axial flow path of the liquid-phase raw material.  In this regard, instant claim 1 does not recite any apparatus nor specifically recite any axial flow path for the “liquid phase raw material”. 



FIG. 1 illustrates a hydrogenation reaction apparatus used in the hydrogenation method of the present invention. Referring to FIG. 1, the hydrogenation reaction apparatus may be composed of heat exchangers A and B, a reactor C, a gas-liquid separator D, etc. The heat exchangers A and B function to heat a gas-phase raw material 1 and a liquid-phase raw material 3 before introducing them into the reactor C, and may be omitted, as needed. The gas-phase raw material 2 and the liquid-phase raw material 4 are introduced into a pipe-type reactor C, of which interior is filled with a hydrogenation catalyst, and the hydrogenation reaction proceeds. The reactor may further include an outer jacket for heat removal in order to control the reaction heat. In this regard, the gas-phase raw material 2 may be fed into an upper portion or a lower portion of the reactor, and the liquid-phase raw material 4 may be fed into the upper portion of the reactor. . . However, a position of each of the devices shown in FIG. 1 may be changed, and if necessary, other devices that are not shown in FIG. 1 may be included. 

Thus, referring to the Fig. and corresponding disclosure, the instant specification teaches two flow paths of the “liquid phase raw material including the phthalate compound”: (1) the flow path 1 to reactor C; and (2) the flow path through pipe reactor C.  It is not clear from the plain meaning of the claim or the instant specification as to which axial flow path the Reynold’s number of instant claim 1 references, or both.  As such instant claims 1-4 and 7-12 are unclear to one of skill in the art.  


Hydrogenation of “carboxylic acid compounds thereof” wherein “the acid value of the hydrogenated phthalate compound is 0.3 KOH mg/g or less”

Claims 1-4 and 7-12 are rejected pursuant to 35 U.S.C. 112(b), as indefinite on the grounds that the scope of the following claim 1 excerpt is unclear because hydrogenation of phthalic acid compounds is expected to product hydrogenated acid compounds, which products cannot have the claimed acid values of 0.3 KOH mg/g or less.  

“hydrogenation . . . carboxylic acid compounds thereof . . . the acid value of the hydrogenated phthalate compound is 0.3 KOH mg/g or less”

The instant specification does not specifically identity of the products obtained by the claimed hydrogenation; however the specification recites “[a]s one of the efforts, there is a method of using a compound which is prepared by hydrogenation of a benzene ring included in a phthalate compound”.  Specification at page 2, lines 8-9.  As such, one of skill in the art would expect that hydrogenation of phthalic acids according to the claimed method would produce the corresponding hydrogenated phthalic acids as exemplified below.  See also e.g., H. Kim et al., US 2019/0048167 (2019) (“Kim”).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The instant specification defines “acid value” as follows.  

The acid value is the weight (mg) of potassium hydroxide (KOH) needed to neutralize acids included in 1 g of a sample, and the acid value may be determined by titrating a sample solution with a 0.1 N alcoholic KOH solution.  

Specification at page 14, lines 3-5.  Taking this definition into account, such an expected hydrogenation product comprised of carboxylic acid groups cannot possibly have an acid 

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over H. Kim et al., US 2019/0048167 (2019) (“Kim”)

Rejection of claims 10-12 under 35 U.S.C. 102(a)(1) as being anticipated by H. Kim et al., US 2019/0048167 (2019) (“Kim”) is maintained for the reasons given in the previous Office action as supplemented herein.  Kim teaches a plasticizer composition comprising hydrogenated terephthates of Formula 2.  Kim at page 1, [0010].  Kim further teaches resins comprising the disclosed plasticizer composition; including PVC resins.  Kim at page 1, [0012].  




1000 g of di(2-ethylhexyl) terephthalate prepared in Preparation Example 1 and 20 g of a ruthenium catalyst (N.E CHEMCAT) were charged in a 1.5 L high-pressure reactor, hydrogen was added to a pressure of 8 MPa and a hydrogenation reaction was carried out at a temperature of 150° C. for 3 hours to complete the reaction. After completion of the reaction, the catalyst was filtered, and 1,4- DEHCH hydrogenated at a purity of 99.5% . . . 

which is summarized in the scheme below.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Kim reports a purity of 99.5%.  Respecting instant claim 11, Kim discloses plasticizer compositions comprising 1,4-DINCH.  Kim at page 5, [0072]-[0073].  Respecting instant claim 12, in Experimental Example 1, [0075] Kim discloses preparation of a resin by mixing the plasticizer composition of Example 5, a stabilizer (BZ-153T) and polyvinyl chloride to produce a sheet.  

In view of the foregoing, Kim teaches each and every limitation of instant claims 10-12 except that Kim does not specifically disclose that 1,4-DINCH was prepared by a process wherein “the Reynold's number of the liquid-phase raw material is 1 to 100” or “the acid value of the hydrogenated phthalate compound is 0.3 KOH mg/g or less”, which are recited in independent claim 1.  However as discussed in the previous Office action, if the 

Applicant’s Argument

Applicant is correct in the argument that Kim does not specifically disclose an acid value of 0 for 1,4-DINCH.  Applicant further argues that the instant specification teaches that the low acid value of the hydrogenation reaction product is a result of suppressing side reactions. Applicant refers to the Examples and Comparative Examples of the specification, where it is shown that the acid value of the hydrogenated product varies depending on the Reynold's number even if the same raw material is used. Applicant concludes that the acid value of the starting di(2-ethylhexyl) terephthalate (DEHTP) disclosed by Kim does not provide a basis to determine that the acid value of the hydrogenated product (1,4-DINCH) is 0.  

This argument is not considered persuasive for the following reasons.  The instant specification defines acid value as follows.  

The acid value is the weight (mg) of potassium hydroxide (KOH) needed to neutralize acids included in 1 g of a sample, and the acid value may be determined by titrating a sample solution with a 0.1 N alcoholic KOH solution.  

Specification at page 14, lines 3-5.  Assuming to the benefit of the instant claims that Kim’s 1,4-DINCH purity of 95.5% is a by weight purity, then for 1 g of Kim’s product to have an acid value of greater than “0.3 KOH mg/g” then a significant portion of the 0.005 g impurities present in 1 g of Kim product would have to be carboxylic acids (or other acidic impurities).  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Kim does not disclose such acid byproducts and there is no evidence of record that Kim’s hydrogenation would produce such acid by products in amounts required to raise the acid value above 0.3 KOH mg/g.  Further, the Kim process involves purification steps, including alkaline neutralization and washing expected to remove any acidic impurities that would affect the acid value.  Kim at page 5, [0066].  The Office cannot prove a negative.  

Furthermore, Kim’s product (95.5% purity) would comprises 0.5% byproducts, which as set forth in Table 1 at page 20 of the instant specification (see Example 1 in Table 1, comprising 0.68% byproducts) is consistent with an acid number of less than 0.3 KOH mg/g for hydrogenation using a ruthenium-based catalyst.  

As such, it is asserted that Kim’s product inherently meets the instant claim limitation of “the acid value of the hydrogenated phthalate compound is 0.3 KOH mg/g or less”.  The fact that a certain result or characteristic may occur or be present in the prior art (in this case low acid value) is not sufficient to establish the inherency of that result or characteristic.  MPEP § 2112 (II).  However, once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.  MPEP § 2112 (V).  The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. MPEP § 2112 (V).  



Kim is considered to establish a prima facie case of the inherent presence of “the acid value of the hydrogenated phthalate compound is 0.3 KOH mg/g or less” in the 1,4-DINCH product shifting the burden to Applicant because Kim does not disclose acid byproducts, there is no evidence of record that Kim’s hydrogenation would produce such acid by products in amounts required to raise the acid value above 0.3 KOH mg/g, and (as discussed above) according to instant Table 1, Kim’s byproducts of 0.5% would comport with an acid value of less than 0.3 KOH mg/g.  Further, the Kim process involves purification steps, including alkaline neutralization and washing, which steps are expected to remove any acidic impurities that would affect/raise the acid value.  Kim at page 5, [0066].  

35 USC §101 Analysis

Claims 1-12 are considered as directed to statutory subject matter pursuant to  35 U.S.C. 101 on the grounds that the recited judicial exception is integrated into a practical application.  

In Prong One of Revised Step2A, evaluation is conducted to determine whether the claim recites a judicial exception.  Federal Register, 2019 Revised Patent Subject Matter Eligibility Guidance, 50-57 (2019) (“Federal Register 2019”) (see page 54 col. 1); MPEP 2164.  Instant claims 1-12 recite “the Reynold's number of the liquid-phase raw material is 1 to 100” which (as taught by the instant specification) is directed to the natural relationship or correlation between performing the claimed hydrogenation within the claimed Reynold’s numerical range and the reduction of acid by products that would raise the acid value to above the claimed value of 0.3 KOHmg/g.  MPEP 2106.04(b) (see examples i.-x. at 2106.04(b)(I)).

does not take into account whether an additional element is well-understood, routine, conventional activity.  See Federal Register 2019, page 55, col. 1.  

It is considered that the additional elements recited in instant claim 1 (including the recitation of specific reactants, hydrogenation pressures and a generic catalyst) integrates the recited judicial exception into a practical application.  

Subject Matter Free of the Art of Record

The instant claims 1-4 and 7-9 are considered free of the art of record.  The closest prior art of record are references, such as H. Kim et al., US 2019/0048167 (2019) (“Kim”); K. Jung et al., KR 10-1556340 (2015); M. Grass et al., US 2006/0161017 (2006); M. Grass et al., US 7,435,848 (2008); M. Grass et al., US 7,361,714 (2008), which disclose catalytic hydrogenation of phthalic esters but which do not provide any guidance with respect to the Reynold’s number and therefore cannot teach or suggest any relationship between impurities and the Reynolds or teach or suggest the instant claim 1 limitation of “the Reynold's number of the liquid-phase raw material is 1 to 100”.  Referring to the Examples and Comparative Examples summarized in Table 1 of the specification (page 20), the acid value of the hydrogenated product (using an Ru catalyst) varies depending on the Reynold's number, and where the Reynold’s number is within the claimed range, the acid number of the product falls below 0.3 KOHmg/g.  The art of record does not provide any teaching in this regard.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622